Case 3:19-cv-00205-SLH Document 1-3 Filed 12/03/19 Page 1 of 24

Exhibit B
Case 3:19-cv-00205-SLH Document 1-3 Filed 12/03/19 Page 2 of 24

14101311222019 Cambria County Prothonotary Page 1
PYSPRT Civil Case Detail Report 11/22/2019

Case No.........05 2019-02921 DANNY DAVID (vs) THE PA STATE UNIVERSITY

Reference No...... Filed.......... 6/19/2019

Case Type......... CONTRACT - EMPLOYMENT Time.........-. 9:14

Judgment.......... $.00 Execution Date. 0/00/0000

Judge Assigned.... Jury Trial.....

Disposed Desc..... Disposed Date.. 0/00/0000

wecccrccce- Case Comments -~----------- Higher Crt l...

Higher Crt 2...

KKK KR I I KK RK OR ROR KOR I I FOI TI OOK OR ORO I I I I I OR RO kk kk ok

++ GENERAL INDEX ++

Indexed Party Attorney Info
DAVID DANNY PLAINTIFF COLEMAN MARGARET 5S

2103 INVESTMENT BUILDING
239 FOURTH AVENUE
PITTSBURGH, PA 15219

THE PENNSYLVANIA STATE DEFENDANT SNYDER JOHN A ESQ
UNIVERSITY 811 UNIVERSITY DRIVE

STATE COLLEGE, PA 16801

KKK KK IK KK RR I I KR KK RK I KK KK KKK IO II RK KK KK RR KK KKK KKK KEKE KKK KKK KK KE
++ DOCKET ENTRIES ++
Date Entry Text
-- eee ee er ee FIRST ENTRY - -------- 77 Tr
6/19/2019 PRAECIPE TO ISSUE WRIT OF SUMMONS FILED.
(WRIT OF SUMMONS ISSUED TO MARGARET S. COLEMAN, ESQ.)
10 Image page(s) exists for this entry
10/30/2019 COMPLAINT IN CIVIL ACTION FILED BY MARGARET S. COLEMAN, ESQ.
8 Image page(s) exists for this entry
11/14/2019 PRAECIPE FOR ENTRY OF APPEARANCE ON BEHALF OF DEFENDANT, FILED BY
JOHN A. SNYDER, ESQ.

 

5 Image page(s) exists for this entry
-- 5 ee ot ert te LAST ENTRY - ----- 7 >t 7 tt

ee RT TK KKK RI FI FI KK I KK KK KK FOR TI I III III I I TK RR KKK IORI I I I I KK KKK KR IK I II IK RR aK KR RK
++ Escrow Information ++

Cost Fee Beg. Balance Pymts/Adjmts End. Balance
WRIT OF SUMMONS $57,50 $57.50 $,00
SUMMONS WRIT $.50 $.50 $.00
AUTOMATION FEE $5.00 $5.00 $.00
JCS/ATJ FEE * $40.25 $40.25 $.00
$103.25 $103.25 $.00

eR TI TE KOK KO II I I KR II FR KKK FOR I II II II II RR RKO OR III II I IIR IRI II I tO I I I I I i
End of Case Information
To:

  
   

Page 2 of 10

 

Case 3:19-cv-00205-SLH Document 1-3 Filed 12/03/19

 

Page 3 of 24
2019-06-18 20:05:31 (GMT) 188828456114 From; Heather Mcdonald
~ “Ty
“—o =a =
Bee ¢
—4 ——~
Co
a i

   

 

 

 

 

 

g WY &
Ss

 

NQRVG Adiiuni

The information collected on this form is used solely for court administration purposes. This form dogy not 5

supplement ar replace the filing and service of pleadings or other papers as required by faw or files of court.

 

Commencement of Action:

EJ Complaint. Writ of Sumi
E27] Transfer from Another Jurisdiction

nons CE) Petition
() Declaration of Taking

 

 

 

Lead Plainuit’s Name: Lead Defendants Name:
Danny David The Pennsylvania State University
: Hollar Amount Requested: C) within arbitration limits
Are money damages requested? EG Yes [I No (check one) CJoutside arbitration limits
Is this a Class Action Suit? [7] Yes No Is this an MDJ Appeal? Cj] Yes Ei No

 

 

Nae of PlaintitfAppellant’s Attorney:

 

 

Check here if you

Margaret S. Coleman, Esquire

have no attorney (are a Self-Represented (Pro Se} Litigant)

 

 

 

TORT (do not include Mass Tint}

[3 mtentional

(11 Malicious Prosecution

EY Molter Vehiele

[J Nuisance

[[} Premises Liability

(Q Produet Liability (does not include
mass tort)

C7] Slander/Libel/ Defamation

 

 

CONTRACT (clo not include Juclgments)

    

CIVIL APPEALS
(3 Buyer PlainutY Administralive Agencies
( Debt Collection: Credit Card FE] Board of Assessment
(J Debt Collection: Other Ed Board of Elections

[} Dept. of Transportation
E} Statutory Appeal: Other

Employment Dispute:
Discrimination

 

 

 

 

Dental

[7] Other Professional:

 

F Other: C2 Employment Dispute: Other {1 Zoning Board
C) Other:
CT Other:
MASS TORT
E} Asbestos
[] Tobacco
K) Texie Tort - DES
Toxic Tort - Implant REAL PROPERTY MISCELLANEOUS
Ci Foxie Waste (1 Bjectment EJ Common Law/Statutory Arbitration
[J Other: C] Eminent Domain‘Condemnation f} Declaratory Judgment
C1 Ground Rent m7] Mandamus
Landlord/Tenant Dispute | Non-Domestic Relations
EF") Mortzage Foreclosure: Residential Restraining Order
PROFESSIONAL LIABLITY

{J Partinan Replevin
EF] Legal Quiet Title EY Other:
EF] Medical [3 Other:

 

 

 

[a Mortgage Foreclosure: Commercial

Quo Warranto

 

 

 

 

 

 

Updated 1/1/201T
Case 3:19-cv-00205-SLH Document 1-3 Filed 12/03/19 Page 4 of 24
To: Page 3 of 10 2019-06-18 20:05:31 (GMT) 18882845611 From: Heather Mcdonald

 

NOTICE

Pennsylvania Rule of Civil Procedure 205.5. (Cover Sheet) provides, in part:

Rule 205.5. Cover Sheet
(a)(1) This rule shall apply to all actions governed by the rules of civil procedure except
the following:
(i) actions pursuant to the Protection from Abuse Act, Rules 190! et seq.
(ti) actions for support, Rules 1910.1 et seq.
(iii) actions for custody, partial custody and visitation of minor children, Rules
]91S.1 ct seq.
(iv) actions for divorce or annulment of marriage, Rules 1920.1 ct seq.
(v) actions in domestic relations generally, including patornity actions, Rules
1930.1 et seq.
(vi) voluntary mediation in custody actions, Rules 1940.1 et seq.
(2) At the commencement of any action, the party initiating the action shall complete
the cover sheet set forth in subdivision (e) and file it with the prothonotary,
(b) The prothonotary shall not accept a filing commencing an action without a
completed cover shect,
(c) The prothonotary shall assist a party appearing pro se in the completion of the form,
(d) A judicial district which has implemented an electronic filing system pursuant to
Rule 205.4 and has promulgated those procedures pursuant to Rule 239.9 shall be exempt from the
provisions of this rule.
(c) ‘The Court Administrator of Pennsylvania, in conjunction with the Civil Procedural

Rules Committce, shall design and publish the cover sheet. The latest version of the form shall be

published on the website of the Administrative Office of Pennsylvania Courts at www.pacourts.us.

 

 

 

 

 
Case 3:19-cv-00205-SLH Document 1-3 Filed 12/03/19 Page 5 of 24

To: Page 6 of 10 2019-06-18 20:05:31 (GMT) 18882845611 From: Heather Mcdonald

IN THE COURT OF COMMON PLEAS OF CAMBRIA COUNTY, PENNSYLVANIA

DANNY DAVID, ) CIVIL DIVISION
)
Plaintiff 5 No, A/S I- AGA
2 3 2
THE PENNSYLVANIA STATE ) ss = 2
UNIVERSITY; ) =e wo 4
) Se
Defendant. ) = - 4
= - §
~- -

PRAECIPE TO ISSUE WRIT OF
SUMMONS

Filed on Behalf of Plaintiff
Danny David

Counsel of Record for this Party

Margaret S. Coleman, Esquire
PA |, D. #200975

Law Office of Timothy P. O'Brien
2103 Investment Building

239 Fourth Avenue

Pittsburgh, PA 15222

(412) 232-4400
Case 3:19-cv-00205-SLH Document 1-3 Filed 12/03/19 Page 6 of 24
To. Page 7 of 10 2019-06-18 20:05:31 (GMT) 18882845611 From: Heather Mcdonald

IN THE COURT OF COMMON PLEAS OF CAMBRIA COUNTY, PENNSYLVANIA

DANNY DAVID, CIVIL DIVISION

Plaintiff, No.
Vv.

THE PENNSYLVANIA STATE
UNIVERSITY,

Defendant.

PRAECIPE TO ISSUE WRIT OF SUMMONS

TO: The Prothonotary

Kindly issue a Writ of Summons in the above-captioned matter against the

above-named defendant.

Respectfully submitted,
GFP
EG Be Sa
Margaret S. Coleman, Esquire

PA I. D. #200975

 

Law Office of Timothy P. O'Brien
2103 Investment Building

239 Fourth Avenue

Pittsburgh, PA 15219

(412) 232-4400

Attorney for Plaintiff
Case 3:19-cv-00205-SLH Document 1-3 Filed 12/03/19 Page 7 of 24
To: Page 8 of 10 2019-06-18 20:05:31 (GMT) 18882845611 From: Heather Mcdonald

THE LAW OFFICES OF TIMOTHY P. O’ BRIEN
CIVIL RIGHTS { EMPLOYEE RIGHTS

239 Fourth Avenue
Investment Building, Suite 2103
Pittsburgh, Pennsylvania 15222

(442) 232-4400
(412) 232-3730 (Fax)

Timothy P. O'Brien Margaret Schuetz Coleman Alec B. Wright
tpob@obrien-law.net mse(@obnenlawpgh.com abwi@obnenlawpgh.com

June 13, 2019

Cambria County Prothonotary
200 South Center St.
Ebensburg, PA 15931

RE: Danny David v. The Pennsylvania State University

Dear Prothonotary:

Enclosed please find a Praecipe to Issue Writ of Summons in the above-
referenced matter. Please return the issued writ to me in the enclosed self-addressed
stamped envelope. | have also enclosed a check payable to the Cambria County
Prothonotary in the amount of $103.25.

Thank you for your assistance in this matter, and if you have any questions or
concerns, please do not hesitate to contact me.

Very ry yours,
FEED Za

Margaret S. Coleman
Case 3:19-cv-00205-SLH Document 1-3 Filed 12/03/19 Page 8 of 24
To: Page 9of10 2019-06-18 20:05:31 (GMT) 18882845611 From: Heather Mcdonald

Heather McDonald

From: TrackingUpdates@fedex.com

Sent: Friday, June 14, 2019 10:51 AM

To: Heather McOonald

Subject: FedEx Shipment 775462193338 Delivered

 

Your package has been delivered
Tracking # 775462193338

 

 

 

 

 

Status: 06/44/2019 10.48
Ald Signed for By:
J.GMITTER

 

 

 

 

 

 
Case 3:19-cv-00205-SLH Document 1-3 Filed 12/03/19 Page 9 of 24
To: Page 10 of 10 2019-06-18 20:05:31 (GMT} 48882845611 From: Heather Mcdonaid

 

 
Case 3:19-cv-00205-SLH Document 1-3 Filed 12/03/19 Page 10 of 24

 

 

 

 

 

 

To: Page1 of 10 2019-06-18 20:05:31 (GMT) 18882845611 From: Heather Mcdonald
FAX COVER SHEET
TO
COMPANY
FAX NUMBER 18144725632
FROM Heather Mcdonald
DATE 2019-06-18 20:05:04 GMT
RE Danny David v. The Pennsylvania State University

 

COVER MESSAGE

 

Good afternoon:

Attached is the Praecipe for Writ of Summons which was delivered to the Cambria
County Prothonotary on Friday, 6/14/19. | am also attaching the Civil Cover Sheet and a
signed copy of the Praecipe. Please let me know if you would like to me to send a
signed Praecipe with an original signature via US mail.

| apologize for any inconvenience. Please let me know if you need anything
further. You can reach me at the number below or via e-mail at

hjm@obrieniawpgh.com.
Thanks,

Heather J. McDonald
Paralegal/Administrative Assistant

The Law Offices of Timothy P. O’Brien
239 Fourth Avenue

Suite 2103, Investment Building
Pittsburgh, PA 15222

(412) 232-4400 — phone

(412) 232-3730 — fax

WWW.MYFAX.COM
Case 3:19-cv-00205-SLH Document 1-3 Filed 12/03/19 Page 11 of 24

To: Page 4of 10

2019-06-18 20:05:34 (GMT)

18882845611 From: Heather Mcdonald

IN THE COURT OF COMMON PLEAS OF CAMBRIA COUNTY, PENNSYLVANIA

DANNY DAVID,
Plaintiff,
Vv.

THE PENNSYLVANIA STATE
UNIVERSITY;

Defendant.

ee ee ee ee ee ee ee eee ee”

CIVIL DIVISION

No.

PRAECIPE TO ISSUE WRIT OF
SUMMONS

Filed on Behalf of Plaintiff
Danny David

Counsel of Record for this Party

Margaret S. Coleman, Esquire
PA |. D. #200975

Law Office of Timothy P, O'Brien
2103 Investment Building

239 Fourth Avenue

Pittsburgh, PA 19222

(412) 232-4400
Case 3:19-cv-00205;SLH Document 1-3 Filed 12/03/19 Page 12 of 24
To: Page S5of10 . 2019-06-18 20:05:31 (GMT) 18882845611 From: Heather Mcdonald

IN THE COURT OF COMMON PLEAS OF CAMBRIA COUNTY, PENNSYLVANIA

DANNY DAVID, CIVIL DIVISION

Plaintiff, No.
Vv.

THE PENNSYLVANIA STATE
UNIVERSITY,

Defendant.

PRAECIPE TO ISSUE WRIT OF SUMMONS

TO: The Prothonotary
Kindly issue a Writ of Summons in the above-captioned matter against the

above-named defendant.

Respectfully submitted,

 

Margaret S. Coleman, Esquire
PA |, D. #200975

Law Office of Timothy P. O'Brien
2103 Investment Building

239 Fourth Avenue

Pittsburgh, PA 15219

(412) 232-4400

Attorney for Plaintiff
Case 3:19-cv-00205-SLH Document 1-3 Filed 12/03/19 Page 13 of 24

IN THE COURT OF COMMON PLEAS OF CAMBRIA COUNTY, PENNSYLVANIA

DANNY DAVID, CIVIL DIVISION

Plaintiff, No. 2019-02921

V.

THE PENNSYLVANIA STATE
UNIVERSITY;

Defendant.

COMPLAINT IN CIVIL ACTION

Filed on Behalf of Plaintiff
Danny David

Counsel of Record for this Party

Margaret S. Coleman, Esquire
PA I. D. #200975

Law Office of Timothy P. O'Brien
Henry W. Oliver Building

535 Smithfield Street, Suite 1025
Pittsburgh, PA 15222

(412) 232-4400

RUA

cee

 
Case 3:19-cv-00205-SLH Document 1-3 Filed 12/03/19 Page 14 of 24

IN THE COURT OF COMMON PLEAS OF CAMBRIA COUNTY, PENNSYLVANIA
DANNY DAVID, CIVIL DIVISION
Plaintiff, No, 2019-02921
V.

THE PENNSYLVANIA STATE

)
)
)
)
)
)
UNIVERSITY, )
)
)
)

Defendant.

COMPLAINT IN CIVIL ACTION
AND NOW COMES Plaintiff Danny David, by and through his attorneys,

MARGARET S. COLEMAN and the LAW OFFICES OF TIMOTHY P. O'BRIEN and
submits the following Complaint in Civil Action, and in support thereof avers as follows:

1) INTRODUCTION

1. The Plaintiff, Danny David, alleges that Defendant, Pennsylvania State
University (“PSU”) discriminated against him on the basis of his perceived disability in

violation of section 504 of the Rehabilitation Act when it revoked his conditional offer of

employment because of his visual color deficiency.

Il) JURISDICTION

2. Jurisdiction in this Court is proper pursuant to Article V, Section 5 of the

Pennsylvania Constitution.
il) PARTIES

3. Danny David is an adult individual who currently resides in Uniontown,

Pennsylvania.

 
Case 3:19-cv-00205-SLH Document 1-3 Filed 12/03/19 Page 15 of 24

4, The Pennsylvania State University is a public university, a member of the
Pennsylvania State System of Higher Education and receives federal financial
assistance. PSU maintains a main campus in State College, Pennsylvania and satellite
campuses in Fayette, Pennsylvania and Lamont Furnace, Pennsylvania. At all relevant
times, PSU was acting by and through its duly authorized employees, agents and/or
administrators, who at all relevant times were acting within the course and scope of their
employment, under color of state law, and in accordance with PSU's policies, practices

and customs.
IV) FACTUAL ALLEGATIONS

5. Danny David has over 20 years of employment as a law enforcement officer
in the Commonwealth of Pennsylvania including nine years as a Municipal Police Officer,
three and a half years as a Municipal Police Chief, one year as a Deputy Sheriff, six years
as a State Constable, five years as a Hospital Police Officer, and five years as a School
Police Officer.

6. At all relevant times Mr. David was employed as a Municipal Police Officer
Education and Training Commission (MPOETC) certified School Police Officer and/or
Private Police Officer (Act 501).

7. At all relevant times, Mr. David was employed as a PSU Public Safety
Officer.

8. Danny David suffers from a color vision deficiency. This condition affects
his ability to differentiate the colors red and green under some circumstances. It is often

referred to as “colorblindness.”

 
Case 3:19-cv-00205-SLH Document 1-3 Filed 12/03/19 Page 16 of 24

9. Color vision deficiency occurs in various degrees ranging from mild to
severe. Mr. David's deficiency is mild.

40. Color vision deficiency such as Mr. David's can be ameliorated through the
use of glasses or contact lenses.

41. Mr. David's color vision deficiency has never affected his ability to perform
any of his duties as police officer during his 20-year career in law enforcement.

12. Although Mr. David had previously been certified as a municipal police
officer by MPOETC, his certification became inactive in 2008. He took and passed the
test to become recertified in 2017.

43. Inor about 2016, Mr. David became employed by PSU as a Public Safety
Officer.

14. Onor about October 2017, Mr. David applied for a position as a PSU Police

Officer.

45. The duties and responsibilities of a PSU Police Officer are substantially
similar to the duties and responsibilities of a PSU Public Safety Officer except that Public
Safety Officers lack arrest powers.

46. OnJune 22, 2018, Defendant provided Danny David with a conditional offer
of employment as a PSU Police Officer. The conditional offer was signed by John Petrick,

Director of Administration.

17. The offer of employment was conditioned on, /nter alia, Mr. David's

successful completion of “all medical requirements.”

48. Pursuant to the conditional offer, Mr. David was required to submit to a

medical examination by a physician selected by PSU.

 
Case 3:19-cv-00205-SLH Document 1-3 Filed 12/03/19 Page 17 of 24

19. He completed this examination in July of 2018.

20. The vision test performed by PSU's physician revealed Mr. David's color
vision deficiency.

21. Sometime thereafter, in July of 2018, John Petrick informed Mr. David via
telephone that his conditional offer of employment, which was to start August 6, 2018,
was withdrawn due to the results of his vision test.

22, Onor about August 17, 2018, Mr. David provided Petrick with a letter from
his ophthalmologist, Dr. Aaron Sobol, stating that, “[Mr. David's] red/green color deficit, in
my medical opinion, will not affect his ability to perform his duties at [sic] a Pennsylvania
State Trooper or Municipal officer in Pennsylvania.”

23. PSU did not reinstate Mr. David's conditional offer of employment.

24. Because PSU withdrew Mr. David's conditional offer of employment, it did
not submit his application to MPOETC for approval, as required by state law. See 37 P.
Code § 203.15.

25. PSU's decision to withdraw Mr. David's conditional offer of employment was
not “job related and consistent with business necessity.”

26. PSU had no basis to believe that Mr. David's color vision deficiency would
impair his ability to perform the essential job functions of a PSU Police Officer.

27. PSU had no basis to believe that Mr. David's color vision deficiency would
render him a direct threat.

28. PSU never conducted an individualized assessment of Mr. David's present

ability to safely perform the essential functions of a PSU Police Officer.

 
Case 3:19-cv-00205-SLH Document 1-3 Filed 12/03/19 Page 18 of 24

29. PSU never investigated whether the effects of Mr. David's color vision
deficiency could be reduced or eliminated through a reasonable accommodation.

30. PSU’s withdrawal of Mr. David's conditional offer of employment, and
consequent failure to submit an application on his behalf to MPOETC violated Mr. David's

rights under section 504 of the Rehabilitation Act of 1973, 29 U.S.C, § 701 et seq.

WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter an
Order 1) declaring that Penn State University’s actions as described herein violated the
Rehabilitation Act of 1973; 2) directing Penn State University to reinstate Mr. David's
conditional offer of employment and submit his application for certification as a municipal
police officer to the Municipal Police Officers Education and Training Commission; 3)
awarding him monetary damages; 4) awarding him attorneys’ fees and costs incurred in
obtaining the relief requested herein; and 5) providing for such other relief as this

Honorable Court deems just and proper.

Respectfully submitted,

 

 

PA ID# 200975

Law Office of Timothy P. O’Brien
Henry W. Oliver Building

535 Smithfield Street, Suite 1025
Pittsburgh, PA 15222 _

(412) 232-4400

Attorney for Plaintiff

 
Case 3:19-cv-00205-SLH Document 1-3 Filed 12/03/19 Page 19 of 24

Oct 23 2019 12:52 HP Fax page 14

VERIFICATION

i, DANNY DAVID, have read the forgoing COMPLAINT IN CIVIL ACTION. The

statements made herein are true and correct to the best of my knowledge, information

and belief.

This verification is made subject to the penalties of 18 Pa. C.S.A. § 4904 relating

to unswor fabrication to authorities, which provides thatif | make knowingly false

averments, | may be subject to criminal penalties.
Lo
L,; EE Lif
pate LV S/ZAF. foupll ae

~ Z
Danny béid

 

 
Case 3:19-cv-00205-SLH Document 1-3 Filed 12/03/19 Page 20 of 24

    

‘ McQuaide Blasko, Inc.
McQuaide 811 University Drive, State College, PA 16801-6624
Bl ke" AT LAW 814.238.4926 FAX 814.234.5620

aSKO Additional offices in Hershey, Hollidaysburg, and Williamsport

_,

Il

www.mgblaw.com

November 12, 2019

Via U.S, Mail

Debbie Martella, Prothonotary

Cambria County Court of Common Pleas
200 South Center Street

Ebensburg, PA 15931

In re: Danny David v. The Pennsylvania State University, No, 2019-02921

Dear Ms, Martella:

Enclosed please find my Praecipe for Entry of Appearance, Certificate of Compliance and
Certificate of Service for filing on behalf of Defendant in the above-referenced matter.

Thank you for your attention to this matter,
Very truly yours,

McQUAIDE BLASKO

By: 6 ‘ (~__— .
John A. Snyder

sap
Enclosure
cc/Enc.: Margaret S, Coleman, Esquire

 
Case 3:19-cv-00205-SLH Document 1-3 Filed 12/03/19 Page 21 of 24

THE COURT OF COMMON PLEAS
CAMBRIA COUNTY, PENNSYLVANIA
CIVIL ACTION —- LAW

DANNY DAVID,
Plaintiff,
Vv.

THE PENNSYLVANIA STATE
UNIVERSITY,

Defendant.

No. 2019-02921

Type of Pleading:
Praecipe for Entry of Appearance

Type of Case: Civil

Filed on behalf of: Defendant

Counsel of Record for this Party:
John A. Snyder, Esquire

Pa. I.D. No. 66295
jasnyder@mqpblaw.com
McQUAIDE BLASKO, INC.
811 University Drive

State College, PA 16801
Phone: (814) 238-4926

Fax: (814) 234-5620

 
Case 3:19-cv-00205-SLH Document 1-3 Filed 12/03/19 Page 22 of 24

IN THE COURT OF COMMON PLEAS
CAMBRIA COUNTY, PENNSYLVANIA
CIVIL ACTION — LAW

DANNY DAVID,
No. 2019-02921

Plaintiff,
V.

THE PENNSYLVANIA STATE
UNIVERSITY,

Defendant.

PRAECIPE FOR ENTRY OF APPEARANCE

TO THE PROTHONOTARY:

Please enter my appearance as counsel for Defendant The Pennsylvania State

University in the above-captioned matter.
McQUAIDE BLASKO, INC,

Dated: November 1%, 2019 By: Na G : Ge
John A. Snyder, Esquire |
Pa. I.D. No. 66295
jasnyder@mablaw.com
811 University Drive
State College, PA 16801
Phone: (814) 238-4926

Attorneys for Defendant

 

 
Case 3:19-cv-00205-SLH Document 1-3 Filed 12/03/19 Page 23 of 24

IN THE COURT OF COMMON PLEAS
CAMBRIA COUNTY, PENNSYLVANIA
CIVIL ACTION — LAW

DANNY DAVID,
No. 2019-02921

Plaintiff,

Vv.

THE PENNSYLVANIA STATE
UNIVERSITY,

 

Defendant.
CERTIFICATE OF COMPLIANCE

We certify that this filing complies with the provisions of the Case Records
Public Access Policy of the Unified Judicial System of Pennsylvania that require
filing confidential information and documents differently than non-confidential
information and documents.

McQUAIDE BLASKO, INC.

Ns
Dated: November 43, 2019 By: i (, SA.

John A. Snyder, Esquire
Pa. I.D. No. 66295
jasnyder@mablaw.com
811 University Drive
State College, PA 16801
Phone: (814) 238-4926

Attorneys for Defendant
Case 3:19-cv-00205-SLH Document 1-3 Filed 12/03/19 Page 24 of 24

IN THE COURT OF COMMON PLEAS
CAMBRIA COUNTY, PENNSYLVANIA
CIVIL ACTION — LAW

DANNY DAVID,
No. 2019-02921

Plaintiff,
Vv.

THE PENNSYLVANIA STATE
UNIVERSITY,

Defendant.
CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of my Praecipe for Entry of
Appearance on behalf of Defendant in the above-captioned matter was served via
U.S. Mail, on thisi4, day of November, 2019, to the attorneys/patties of record:

Margaret S. Coleman, Esquire

Law Offices of Timothy P, O’Brien
Henry W. Oliver Building

535 Smithfield Street, Suite 1025
Pittsburgh, PA 15222

(412) 232-4400

msc(@obrienlawpgh.com
McQUAIDE BLASKO, INC.

/\ a

By: CP O- QA
John A. Snyder, Esquire
Pa, L.D. No, 66295
jasnyder@mqblaw.com
811 University Drive
State College, PA 16801
Phone: (814) 238-4926

Attorneys for Defendant

 
